DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV, which is defined by claims 9, 11, and 12 in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Therefore, claims 1-20 are pending (non-elected claims 3-8, 10, and 13-18 are withdrawn from further consideration).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatenable over Eager et al (U.S. Pub. No. 2021/0056804), hereinafter, Eager.
Regarding claim 1, Eager teaches an image processing method, comprising: detecting an image to be processed to determine multiple target regions in the image to be processed and categories of the multiple target regions, the image to be processed at least comprising a part of a human body and a part of an image on a game table, and the multiple target regions comprising human-related target regions and game-related target regions (game area 101 including a gaming table and player area, Fig. 2;  the captured image comprising a player and token set on a game table, Figures 5-7, and 9, Paragraphs 0090-0091, 0095, and 0128; key token data elements and key player data elements represented by boundary boxes generated by applying one or more neural network models to the image frame [multiple target regions including face regions, body regions, hand regions, and exchanged token regions are detected], Figures 7-9, Paragraphs 0031, 0044, 0071-0072, 0092, 0095-0096, 0116, and 0129); performing target recognition on the multiple target regions respectively according to the categories of the multiple target regions, to obtain recognition results of the multiple target regions (input face image is compared to a set of stored images of historical players and player identifier is retrieved if a match is found, Paragraphs 0047 and 0054; key player data elements, i.e., face boundary box, pose model, hand boundary box and key token data elements represented by a token boundary box are generated by applying the neural network models to the image data, Fig. 4, 0031, 0071-0072, 0092, 0095-0096, 0099, 0116, and 0129; key player data elements are 

Regarding claim 9, Eager teaches the method according to claim 1, wherein the human-related target regions comprise face regions, body regions, and hand regions, and the game-related target regions comprise exchanged object regions (Figures 5-7, and 9, Paragraphs 0090-0091, 0095, 0128); detecting the image to be processed to determine the multiple target 





Regarding claim 19, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Eager teaches an electronic device, comprising: a processor; and a memory configured to store processor-executable instructions, wherein the processor is configured to implement the image processing method (a tracking controller including at least one processor to execute computer-executable instructions stored on a memory device, Paragraphs 0009 and 0040).

Regarding claim 20, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Eager teaches a non-transitory computer readable storage medium having 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eager in view of Shigeta (U.S. Patent No. 10,032,335).
Regarding claim 2, Eager teaches the method according to claim 1, but fails to disclose wherein after determining the association information among the target regions, the method further comprises: determining whether a human behavior in the image to be processed conforms to a preset behavior rule according to the association information among the target regions; and sending a first prompt message under the condition that the human behavior in the image to be processed does not conform to the preset behavior rule.
Shigeta teaches a fraud detection system wherein determining whether a human behavior in the image to be processed conforms to a preset behavior rule (determine if the player is behaving normally by checking if there is a strange situation, Col. 13, lines 11-14 and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eager’s method using Shigeta’s teachings by including fraud detection to Eager’s counting process in order to prevent error or fraud and thereby improve gaming security (Shigeta, Col. 2, lines 18-35, Col. 16, lines 54-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Storch (U.S. Pub. No. 2006/0177109) teaches a method for identifying players at a game table having a plurality of playing positions from face information and associating wagering information with an identity of an identified player. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661